                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                             8:17CR375

      vs.

ROMAN LAZCANO-ACOSTA,                                        ORDER
AMERICA SAUCEDO-MORENO
and LOURDES PEREZ-
SAUCEDO

                    Defendant.


        This matter is before the court on Defendant Lazcano-Acosta’s Motion to Continue
Trial [126]. Based on the reasons set forth in the motion, the court finds good cause has
been shown and the motion should be granted. Accordingly,

       IT IS ORDERED that Defendant Lazcano-Acosta’s Motion to Continue Trial [126]
is granted, as follows:

      1. The jury trial, for all defendants, now set for January 22, 2019, is continued to
         February 25, 2019.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and February 25, 2019 shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      DATED: December 28, 2018.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
